              Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


  BROWSE3D LLC,

                   Plaintiff                                 Case No. 6:20-cv-00547


                   v.                                        JURY TRIAL DEMANDED

                                                             CHECK FOR HIGHLIGHTS
  BOOKING HOLDINGS INC.,

                   Defendant




                        COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Brwose3D LLC (“Browse3D” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Booking Holdings Inc. (“Defendant”), and alleges as

follows:

                                   NATURE OF THE ACTION

         1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                              PARTIES

         2.       Browse3D is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business 108 Wild Basin Rd South,

Suite 250, Austin, Texas 78746.

         3.       Defendant is a Delaware corporation with a principal place of business at 28 Liberty

Street, Floor 29, New York, NY 10005. Defendant may be served via its registered agent:

CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

78701.
            Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 2 of 13




                              JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1391 and 1400.

       5.       Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in this

District.

       6.       On information and belief Defendant maintains a regular place business in

this District. In particular, from statements from Defendant’s employees, Defendant has

an office in Austin, Texas.




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
            Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 3 of 13




https://www.linkedin.com/in/christianlopez1/

       7.       More specifically, on information and belief, Defendant maintains a regular

place of business at 327 Congress Ave, Suite 300, Austin, Texas 78701.

       8.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places

of business in this judicial district.




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
           Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 4 of 13




                                     COUNT I
                    (Infringement of U.S. Patent No. 10,031,897)

      9.       Browse3D incorporates paragraphs 1 through 8 as though fully set forth

herein.

      10.      Plaintiff is the owner, by assignment, of U.S. Patent No. 10,031,897 (the

“’897 Patent”), entitled SYSTEM AND METHOD FOR WEB BROWSING, which issued

on July 24, 2018. A copy of the ’897 Patent is attached as Exhibit A.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 4
         Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 5 of 13




       11.    The ’897 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       12.    Defendant     hosts    and     provides    an     interactive   website    at

https://www.booking.com/ for advertising and promoting the sale of items to users of the

website (the “Accused Product”). In use, Defendant tracts user behavior when interacting

with the website, including selection of individual hyperlinks. Defendant uses the user

behavior information to customize the rendering of webpages to present information to

the user. The Defendant’s system for hosting and operating the website is the Accused

Instrumentality that infringes the ’897 Patent.

       13.    At least by hosting, promoting, and publishing the website, Defendant

encourages its customers, potential customers, and users of the website to use the website

and practice the claimed methods, which Defendant controls the use of and derives a

direct benefit and profit from.

       14.    Upon information and belief, Defendant has infringed and continues to

infringe one or more claims, including Claim 10, of the ’897 Patent by making and using

Defendant’s interactive website in the United States without authority. Defendant has

infringed and continues to infringe the ’897 Patent either directly or through the acts of

inducement in violation of 35 U.S.C. § 271. Defendant has been on notice of the ’897

Patent at least as early as the date it received service of this complaint.

       15.    Claim 10: A method for web browsing comprising:

              over a plurality of browsing sessions, monitoring browsing activity of a

                     user at a particular web page that comprises a plurality of

                     hyperlinks for hyperlinking from the particular web page;



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
         Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 6 of 13




               determining a pattern of hyperlink usage of the user based on the

                      monitored browsing activity;

               determining a prioritized list of hyperlinks based on the determined

                      pattern of hyperlink usage, wherein the prioritized list of

                      hyperlinks comprises a subset of said plurality of hyperlinks, and

                      wherein each hyperlink on the prioritized list links to a respective

                      web page;

               in an other browsing session, presenting a window that comprises a first

                      area and a second area;

               in the other browsing session, presenting the particular web page in the

                      first area of the window;

               in the other browsing session, automatically requesting web page data for

                      the respective web pages; and

               in the other browsing session, presenting in the second area each

                      hyperlink in the prioritized list of hyperlinks, wherein the

                      presented hyperlinks are positioned according to prioritization of

                      the prioritized list, and wherein the presented hyperlinks are

                      presented as reduced size images rendered using said requested

                      web page data.

       16.     Booking.com’s website monitors the browsing activity of a user at a particular

webpage. As shown below the Austin Properties page constitutes a particular webpage. The page

comprises a plurality of hyperlinks for hyperlinking from the particular page.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 6
            Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 7 of 13




         17.       The Booking.com website determines a pattern of hyperlink usage based on monitored browsing activity (e.g.

Your viewed properties comprises hyperlinks user has recently viewed) :




COMPLAINT FOR PATENT INFRINGEMENT                                                                                 PAGE | 7
         Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 8 of 13




       18.     The hyperlinks, displayed in the “Your viewed properties” section, are prioritized

by when the user visited the page:




       19.     Each hyperlink from the prioritized list link to a respective webpage:




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 8
            Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 9 of 13




         20.       After the user closed the first browsing session and returned to the computer an hour later the Austin Properties

page displayed the following

         New browsing session:




COMPLAINT FOR PATENT INFRINGEMENT                                                                                       PAGE | 9
        Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 10 of 13




      21.    In the other browsing session, the website presents a particular page in the

first area of the window.

COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 10
        Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 11 of 13




       22.     The page automatically request the browsing activity which was captured and

stored by Booking.com’s Website:




       23.     The hyperlinks, displayed in the “Your viewed properties” section, are prioritized

by when the user visited the page:




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 11
       Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 12 of 13




      24.    The images presented are reduced sized images rendered using the

webpage data.




      25.    Browse3D has been damaged by Defendant’s infringing activities.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.     declaring that the Defendant has infringed the ’897 Patent;

      2.     awarding Plaintiff its damages suffered as a result of Defendant’s

             infringement of the ’897 Patent;

      3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

      4.     granting Plaintiff such further relief as the Court finds appropriate.

                                   JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 12
         Case 6:20-cv-00547-ADA Document 1 Filed 06/17/20 Page 13 of 13




Dated:       June 17, 2020                Respectfully submitted,



                                          /s/ Raymond W. Mort, III
                                          Raymond W. Mort, III
                                          Texas State Bar No. 00791308
                                          raymort@austinlaw.com

                                          THE MORT LAW FIRM, PLLC
                                          100 Congress Ave, Suite 2000
                                          Austin, Texas 78701
                                          Tel/Fax: (512) 865-7950

                                          ATTORNEYS FOR PLAINTIFF
                                          BROWSE3D LLC




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 13
